DETAILED ACTION
`Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The claims 1-20 are pending.

Claim Objections
Claims 1, 7, 17, and 20 are objected to because of the following informalities:  
Claim 1 recites the limitation "the namespace of a cluster" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the pod definition" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 17 and claim 20 appear to be duplicate claims.

Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 8-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al (US Publication No. 2020/0221346 A1).
With respect to claim 1, Park teaches a method comprising: receiving, by a computing system, a declarative testing descriptor for active testing of a virtualized service (Fig. 32; paragraph 0195; 0196 disclose user interface for an operator to input configuration related to an active monitoring operation for a specific network slice); obtaining, from an orchestration layer, metadata associated with the virtualized service, wherein the metadata specifies a unique name for a virtualized service within the namespace of a cluster managed by the orchestration layer (paragraph 0177; 0188-019; Fig. 32 disclose selecting a virtualized service assurance provided for each network slice for performing the active monitoring); determining, by the computing system using the declarative testing descriptor and the metadata, an active testing configuration for an instance of the virtualized service (paragraph 0177; 0188-0190; Fig. 32; 0195; 0196 disclose performing the active monitoring for the network slice in response to the operator’s input and the selected VSA); and starting an active test according to the active testing configuration and determining service level violations for the instance of the virtualized service based on a result of the active test (paragraph 0177; 0188-0190; Fig. 32; 0195; 0196 disclose initiating measurement by triggering the active monitoring of the network slice as to allow the operator to identify whether or not the SLA is satisfied).

With respect to claim 2, Park teaches wherein the active testing configuration comprises one or more of test agent IP addresses, test agent tags, service endpoints, template names and parameters (Fig. 32 disclose parameters and test agent for the active monitoring/testing).

With respect to claim 3, Park teaches wherein starting the active test comprises providing the active testing configuration to a control center that orchestrates the active test for monitoring performance, wherein the control center instantiates test agents and monitoring services based on the active testing configuration (Figs. 17 and 32 disclose performing active monitoring in the selected VSA).

With respect to claim 4, Park teaches wherein the control center comprises a customer controller process that listens for events defined by a custom resource from the orchestration layer, and receives the metadata in response to identifying an event by the listening (paragraph 0177; 0188-0190; Fig. 32; 0195; 0196).

With respect to claim 5, Park discloses the claimed subject matter as discussed above except s deploying a virtualized Test Agent within a cluster of an orchestration platform to perform the active test (Figs. 17; Fig. 32).

With respect to claim 8, Park teaches measuring, based on the active test, service performance between nodes (paragraph 0180).

With respect to claim 9, Park teaches wherein the virtualized service comprises a first virtualized service, the method further comprising creating a second virtualized service to enable performance testing of the first virtualized service (Figs. 17 and 32).

With respect to claim 10, Park teaches deploying a test agent outside a cluster and using the test agent for testing outbound virtualized services (Figs. 17 and 32).

With respect to claim 11, Park teaches triggering, in response to determining the service level violations, healing operations in a network (paragraph 0128).

With respect to claim 12, Park teaches wherein the computing system is part of an edge cloud system (paragraph 0100).

With respect to claim 13, Park teaches wherein the virtualized service comprises a containerized service (Figs. 17 and 32).

With respect to claim 14, Park teaches receiving, from the orchestration layer, an indication of a change to a cluster associated with the plurality of virtual services (paragraph 0177; 0188-0190; Fig. 32; 0195; 0196); determining, by the computing system and in response to receiving the indication, updated active testing configuration using the declarative testing description and the updated metadata (paragraph 0177; 0188-0190; Fig. 32; 0195; 0196); and automatically updating, by the computing system, placement of one or more virtual test agents according to the updated active testing configuration (paragraph 0177; 0188-0190; Fig. 32; 0195; 0196).

With respect to claim 15, Park teaches providing labels in a custom resource that defines inputs of a test agent or a monitor, wherein the labels are defined as objects within the metadata (Fig. 32), and wherein determining updated active testing configuration comprises dynamically matching the test agent to the virtualized services by matching the labels against objects within a Kubernetes cluster (paragraph 0177; 0188-0190; 0195; 0196; Fig. 32;).

The limitations of claim 16 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

The limitations of claim 17 are rejected in the analysis of claim 13 above, and the claim is rejected on that basis.

The limitations of claim 18 are rejected in the analysis of claim 9 above, and the claim is rejected on that basis.

The limitations of claim 19 are rejected in the analysis of claim 14 above, and the claim is rejected on that basis.

The limitations of claim 20 are rejected in the analysis of claim 13 above, and the claim is rejected on that basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US Publication No. 2020/0221346 A1) in view of Alagna et al (US Publication no. 2022/0124150 A1).
With respect to claim 6, Park discloses the claimed subject matter as discussed above except deploying a virtualized Test Agent inside a sidecar container to perform the active test.
However, Alagna teaches deploying a virtualized Test Agent inside a sidecar container to perform the active test (paragraph 0038; 0071; 0117 disclose test configuration in a container platform) in order to measure performance metric in containerized instances (paragraph 0117). Therefore, based on Park in view of Alagna, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Alagna to the system of Park in order to measure performance metric in containerized instances.

With respect to claim 7, Park discloses the claimed subject matter as discussed above except wherein deploying the virtualized test agent inside the sidecar container comprises using an admission webhook for deploying the virtualized test agent, wherein a target pod on which the sidecar container is deployed is defined by an annotation to the pod definition.
However, Alagna teaches wherein deploying the virtualized test agent inside the sidecar container comprises using an admission webhook for deploying the virtualized test agent, wherein a target pod on which the sidecar container is deployed is defined by an annotation to the pod definition (paragraph 0038; 0049; 0071; 0117) in order to measure performance metric in containerized instances (paragraph 0117). Therefore, based on Park in view of Alagna, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Alagna to the system of Park in order to measure performance metric in containerized instances.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEIKH T NDIAYE whose telephone number is (571)270-3914. The examiner can normally be reached Monday-Friday 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON H HWANG can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        

8/27/2022